*707OPINION OF THE COURT
• Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (82 AD2d 891). We would additionally observe that substitution of transportation furnished by private carrier for that previously supplied by the Transit Authority will be of such quantum as to work a substantial change in the character of the transportation system on Staten Island rather than merely an expansion of the services previously furnished by the private carrier.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg. Taking no part: Judge Meyer.